Citation Nr: 0523982	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right knee medial 
meniscectomy.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine, claimed as secondary to the 
veteran's service-connected right knee disability.

3.  Entitlement to service connection for a right hip 
condition, claimed as secondary to the veteran's service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the 
veteran's claims for service connection for right knee, 
lumbar spine, and right hip disorders.  In June 2001, the 
veteran filed a Notice of Disagreement (NOD) with this 
decision.

In November 2001, the RO issued a rating decision granting 
service connection for postoperative residuals of a right 
knee medial meniscectomy, and assigning thereto an initial 
disability rating of 10 percent, effective from July 2000.  
The veteran filed an NOD with the initial rating assigned to 
this condition that same month.  In July 2002, the RO issued 
a statement of the case addressing the increased rating 
issue, and the issues of service connection for right hip and 
lumbar spine disorders.  In September 2002, the veteran 
perfected his appeal.

In a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In March 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  X-rays show that the veteran has degenerative arthritis 
in his right knee.

2.  Competent medical evidence does not show any limitation 
of motion, subluxation, or lateral instability of the 
veteran's right knee, nor does it show any dislocation of 
cartilage in the veteran's right knee.

3.  The preponderance of evidence is against a finding that 
the veteran's lower back disability is related to his 
service-connected knee disability.

4.  The preponderance of evidence fails to show that the 
veteran has a current hip disability. 


CONCLUSIONS OF LAW

1.  Criteria for a disability rating greater than 10 percent 
for post-operative residuals of a right knee medial 
meniscectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.45, 4.71a, Diagnostic Code 
(DC) 5259 (2004).

2.  Criteria for a disability rating of 10 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.45, 4.71a, 
Diagnostic Code (DC) 5003 (2004); VAOPGCPREC 9-98 (Aug. 14, 
1998).  

3.  The criteria for service connection for a back 
disability, secondary to a right knee disability are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

4.  The criteria for service connection for a hip condition, 
secondary to a right knee disability are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In this case, the veteran is seeking an increased initial 
disability rating in excess of the 10 percent disability he 
was awarded for postoperative residuals of a right knee 
medial meniscectomy under 38 C.F.R. § 4.71a, DC 5259 for 
cartilage: semilunar, removal of, symptomatic.  Under this 
section, 10 percent is the highest rating available. 

A 20 percent disability rating is available for cartilage: 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 
5258. 

10 (slight), 20 (moderate), and 30 (severe) percent 
disability ratings are also available for impairment of the 
knee with recurrent subluxation or lateral instability. See 
38 C.F.R. § 4.71a, DC 5257.

In June 2004 the veteran underwent a VA examination of his 
right knee, which was operated on during service to remove 
his meniscus.  The veteran indicated that he had difficulty 
going up and down steps and that he was incapable of 
kneeling.  The veteran asserted that he has pain, weakness, 
stiffness, and swelling in his knee, as well as some fatigue 
after prolonged standing and walking, but the veteran denied 
having any instability, giving way, heat, redness, sensation 
of locking, dislocation or recurrent subluxation.  

Upon physical exam, the examiner found no erythema, swelling, 
synovitis, or bony abnormalities.  Range of motion testing 
revealed pain with flexion at 120 degrees and pain with full 
extension.  No crepitus was seen and the medial, lateral and 
collateral ligaments were tested in neutral and 30 degrees of 
flexion and revealed no motion.  Anterior and posterior 
cruciate ligaments are intact with less than 5 mm of motion, 
and the medial and lateral meniscus are intact.

Treatment records from March 2002 indicate that the veteran's 
cartilage was removed during service so that his knee is bone 
on bone, and the veteran indicated that his knee had been 
getting worse over the past couple years.

The veteran's private doctor stated in September 2001 that 
the veteran had had chronic knee problems and had hurt off 
and on since then.  The doctor indicated that X-rays showed 
medial joint space narrowing, which he described as a bone on 
bone type situation.  

Reviewing the medical record, the VA examiner found no 
evidence of dislocation of the cartilage, nor did he find any 
evidence of recurrent subluxation or lateral instability in 
the veteran's right knee.

Accordingly, the Board finds that an increased rating is not 
available for the veteran's knee disability under either DC 
5257 or DC 5258.
The VA General Counsel (GC) has indicated that when a rating 
is involved under DC 5259, as in this case, and if 
osteoarthritis is shown, the Board must also consider whether 
a separate rating is available under DC 5003 in light of 
sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).  The GC explained that if a veteran technically has 
full range of motion, but his motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 would be available.  Id.

The GC opinion also indicated that DC 5259 requires 
consideration of sections 4.40 and 4.45, because removal of 
the semilunar cartilage may result in complications producing 
loss of motion.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of   motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  In the absence of limitation of motion, a 20 percent 
disability rating will be assigned when X-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent disability rating will be assigned when X-ray 
evidence shows of involvement of 2 or more major joints or 2 
or more minor joint groups.  However, the 20 pct and 10 pct 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5003, Note (1).

X-rays taken as part of the veteran's VA examination in June 
2004 showed moderate arthritic changes, which the examiner 
indicated were more likely than not related to the veteran's 
prior knee injury in service.  Thus, even though only mild 
limitation of motion was shown by the examination, there is 
evidence of pain and some weakness in the knee.  See 
VAOPGCPREC 9-98

Accordingly, having considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59,  the Board finds that the veteran is 
entitled to an additional 10 percent disability rating for 
degenerative arthritis of the right knee.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran is claiming service connection for degenerative 
changes of the lumbar spine and for a right hip condition, 
secondary to his service-connected right knee disability.




Back

The veteran testified that his lower back causes him pain if 
he is on his feet for any length of time, or if he tries to 
walk.  He indicated that the discomfort begins as a dull 
ache, and gets progressively worse, radiating from his lower 
back to his lower extremities.  

In June 2002, the veteran underwent a VA examination of his 
back.  The veteran indicated that he originally had back 
problems in service, but denied any specific incident, 
accident, or surgery.  The veteran indicated that he 
currently had pain throughout the lower back, with radiation 
into the buttocks, and flare ups occurring with increased 
activity every two months.

Upon physical examination, the examiner found that the 
veteran has (measured in degrees):


Forward 
Flexion
Lateral Flexion 
(right)
Lateral Flexion 
(Left)
Back 
0-90
0-25
0-25
Normal
0-90
0-30
0-30

The examiner noted that the veteran had no point tenderness 
or muscle spasm along the lower back.  Straight leg raise was 
negative at 45 degrees bilaterally and deep tendon reflexes 
were 2/4 bilaterally, and strength was 5/5 bilaterally.

X-rays showed degenerative changes of the lumbar spine and 
disc space narrowing at different levels, consistent with 
discogenic disease of the lower back.  The examiner diagnosed 
the veteran with degenerative changes in the lumbar spine 
with osteophyte formation, and opined that it is more likely 
than not due to the normal aging process as opposed to the 
veteran's prior history of right knee surgery and current 
degenerative joint disease of the right knee.

In August 2004, the veteran submitted a medical opinion from 
his private doctor who opined that the veteran's right knee 
disability caused him to limp and list to one side through 
the years, which eventually affected his back in a very 
negative way, leading to degenerative joint disease and 
spinal stenosis.  In reviewing the veteran's claims folder, 
the record is silent as to any objective medical findings 
noting any problems with the veteran's gait through the 
years.  Furthermore, the Board notes that the actual 
treatment records from the private doctor have not been 
submitted in this matter, and it is unclear from the record 
just what medical evidence the private doctor considered in 
rendering his opinion herein.

The Board notes that a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement. See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  In this case, the private doctor has provided no 
underlying support for his contention, and VA has been unable 
to obtain his records despite its efforts.  In contrast, the 
VA examiner fully reviewed the veteran's claims file, and 
examined the veteran, including listening to the veteran's 
recounted history of back pain.  Accordingly, the VA 
examiner's report and opinion are taken as more probative 
than the private doctor's unsubstantiated opinion.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim, and, as such, 
reasonable doubt cannot be resolved in his favor.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
veteran's claim for a back disability, secondary to his 
service-connected knee disability is denied.
 
Right Hip

The veteran has also testified that his hip causes him pain 
if he is on his feet for any length of time, or if he tries 
to walk.  He indicated that the discomfort begins as a dull 
ache, and gets progressively worse.

In June 2002, the veteran underwent a VA examination.  The 
veteran indicated that he first started having problems with 
his hip two years earlier, which the veteran attributed to 
favoring his right knee.  The veteran indicated that the pain 
in his hip is approximately 5/10, and denied the occurrence 
of any specific hip accident or surgery.  The examination 
showed no pain on movement or palpation of the hip, 

and the range of motion testing revealed (measured in 
degrees):


Flexio
n
Extensi
on
Adductio
n
Abductio
n
External 
Rotation
Internal 
Rotation
Back 
0-120
0-30
0-25
0-45
0-60
0-30
Normal
0-125


0-45



X-ray testing revealed no abnormalities, and the examiner 
diagnosed the veteran with right hip pain with no clear 
etiology and with normal examination and X-rays.  

While the examination showed that the veteran's hip is 
painful on use, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

X-rays of the hip showed no abnormalities, and range of 
motion testing showed nearly full range of motion in the 
veteran's hip.  As such, the Board finds that evidence of a 
present disability has not been presented in the case of the 
veteran's right hip; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Board finds that the veteran's claim of entitlement to 
secondary service connection for a right hip disability must 
be, and hereby is, denied.

III.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001, November 2001, March 2004, and August 2004.  Since 
these letters fully provided notice of elements (1), (2), (3) 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  With respect to element 
(4), the Board notes that the August 2004 letter specifically 
requested that if the veteran knows of any other evidence of 
information that might support his appeal to notify VA, and 
if the evidence is in his possession to send it to VA.  In 
addition, by virtue of the rating decisions on appeal, the 
statement of the case (SOC), and the Supplemental SOC (SSOC) 
the veteran was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the March 2005 SSOC.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has acquired 
several VA treatment records identified by the veteran, and 
has endeavored to acquire other VA records and private 
treatment records without success.  As such, the Board is not 
aware of a basis for speculating that any other relevant 
private or VA treatment records exist that have not been 
obtained.  The veteran was also provided with a VA 
examination of his knee, hip and back June 2002, and the 
veteran testified before the Board in March 2003.
 
The Board acknowledges that the section 5103(s) letter in 
August 2004 informing the veteran of the fourth element of 
the VCAA, see above, was sent to the veteran after the RO's 
initial decision that is the basis for this appeal.  Prior to 
that letter, it is unclear from the record whether the 
appellant was explicitly asked in the other letters to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating greater than 10 percent 
for the postoperative residuals of a right knee medial 
meniscectomy is denied.

Entitlement to a 10 percent disability rating for arthritis 
of the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.
Entitlement to service connection for degenerative changes of 
the lumbar spine, claimed as secondary to the veteran's 
service-connected right knee disability, is denied.

Entitlement to service connection for a right hip condition, 
claimed as secondary to the veteran's service-connected right 
knee disability, is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


